UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 02-4258
HEZEKIAH BERNARD DRAYTON, a/k/a
Little B,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
          for the District of South Carolina, at Charleston.
                Patrick Michael Duffy, District Judge.
                             (CR-91-288)

                   Submitted: December 20, 2002

                      Decided: January 27, 2003

     Before LUTTIG, TRAXLER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

David G. Pagliarini, HINCHEY, MURRAY & PAGLIARINI, L.L.C.,
Charleston, South Carolina, for Appellant. Regan Alexandra Pendle-
ton, Assistant United States Attorney, Greenville, South Carolina, for
Appellee.
2                     UNITED STATES v. DRAYTON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Hezekiah Bernard Drayton pled guilty to conspiracy to possess
with intent to distribute heroin, in violation of 21 U.S.C. § 846
(2000), and was sentenced to forty-eight months’ imprisonment to be
followed by a term of forty-eight months’ supervised release. Drayton
was released on January 17, 1997. While on supervised release, Dray-
ton was arrested on federal charges arising out of an armed robbery,
was convicted of criminal domestic violence, tested positive for mor-
phine, and failed to notify the probation officer within seventy-two
hours of his arrest for a criminal offense.

  The district court found the conduct surrounding the armed robbery
constituted a Grade A violation, revoked Drayton’s supervised release
and sentenced him to twenty-four months’ imprisonment.

   Counsel submitted a brief in accordance with Anders v. California,
386 U.S. 738 (1967), arguing the district court erred in revoking
Drayton’s supervised release, but stating that, in his view, there were
no meritorious issues. Drayton submitted a pro se brief alleging his
sentence should be void because of time previously served and that
the probation officer violated the Sentencing Guidelines by not
promptly reporting the violation.

   Drayton argues the district court erred by finding he violated his
supervised release by engaging in criminal conduct. We have
reviewed the record and find the district court did not abuse its discre-
tion in determining Drayton committed a Grade A violation and in
revoking Drayton’s supervised release. United States v. Davis, 53
F.3d 638, 642 (4th Cir. 1995).

  In his pro se supplemental brief, Drayton argues his sentence
should be "null and void" because of time previously served. This
                       UNITED STATES v. DRAYTON                         3
allegation is not cognizable in this proceeding. See, e.g., United States
v. Wilson, 503 U.S. 329, 334 (1992). Further, we reject Drayton’s
claim the probation officer violated the Sentencing Guidelines by not
promptly reporting the alleged violation. See Davis, 53 F.3d at 642-43
(finding Chapter Seven policy statements are only advisory guide-
lines).

   As required by Anders, we have examined the entire record and
find no meritorious issues for appeal. Accordingly, we affirm. This
court requires that counsel inform his client, in writing, of his right
to petition the Supreme Court of the United States for further review.
If the client requests that a petition be filed, but counsel believes that
such a petition would be frivolous, then counsel may move in this
court for leave to withdraw from representation. Counsel’s motion
must state that a copy thereof was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                             AFFIRMED